DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,693,531 in view of claims 1-22, and 33-43 of U.S. Patent No. 9,712,476. The method claims of the instant application will be addressed in the rejection as they are representative of the instructions within the non-transitory computer-readable storage medium and the steps performed by a computer. 
Claim 11 of the instant application recites the steps of receiving a token issued by an intermediary server; encrypting first data of a first data path in a transaction using a first security association; and transmitting the encrypted first data to the intermediary server, wherein: the token provides transaction routing information to the intermediary server; the first data is transmitted to a mobile device by the intermediary server based on the token; and the intermediary server is coupled to the mobile device over a mobile network. 
Claim 11 of Boynton ‘531 discloses a method for receiving a token from an intermediary server, transmitting a transaction message to the intermediary server wherein the intermediary subsequently transmits the transaction message to a second computer coupled to intermediary server over a mobile network. Further, claim 19 of Boynton ‘531 discloses the second computer is a mobile device. Claim 11 of Boynton ‘531 fails to specifically teach encrypting first data of a first data path in a transaction using a first security association; and transmitting the encrypted first data to the intermediary server, wherein: the token provides transaction routing information to the intermediary server. 
In an analogous art, Claim 1 of Boynton ‘476 discloses the steps of encrypting, at a first computer, first data of a first data path in a transaction using a first security association, wherein the first data path is through an intermediary server that provides connectivity between the first computer and a second computer, wherein the transaction comprises a transaction message that includes control data and payload data; transmitting the control data to the intermediary server, wherein the control data includes a token associated with the intermediary server and the token provides transaction routing information. Further claim 5 of Boynton ‘476 discloses the second computer is a mobile device. It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boynton’s ‘476 patent with Boynton’s ‘531. One of ordinary skill in the art would have combined the two in order to ensure information is securely transported from one end device to another end device without any intermediaries being able to decrypt and display the transported information.
For claim 12 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses the intermediary server provides connectivity between the computer and the mobile device; the transaction includes control data and payload data; the control data includes the token; the mobile device decrypts the first data; and the method further includes: encrypting a second data of a second data path using a second security association, wherein the second data path is distinct from the intermediary server; and transmitting the payload data through the second data path. (see claim 1 of Boynton ‘476).
For claim 13 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses the mobile device is configured to display the payload data. (claim 10 of Boynton ‘476). 
For claim 14 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses the token is associated with a registration of a user to the intermediary server.(see claim 17 of Boynton’s ‘531).
For claim 15 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses
wherein the registration is required prior to transmitting the transaction. (see claim 17 of Boynton’s ‘531).
For claim 16 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses wherein the registration comprises authenticating a received username and password by the intermediary server to a user database. (see claim 18 of Boynton’s ‘531).
For claim 17 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses wherein at least a portion of the transaction is transmitted over a first connection between the computer and the intermediary server. (see claim 13 of Boynton ‘476)
	For claim 18 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses wherein the intermediary server is configured for: negotiating a third security association with the mobile device; and re-encrypting at least the portion of the transaction using the third security association. (see claims 13 and 22 of Boynton ‘476)
For claim 19 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses the mobile device is configured to display the first data. (claim 10 of Boynton ‘476).
For claim 20 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses the token is associated with a registration of a user to the intermediary server. (see claim 17 of Boynton’s ‘531).
For claim 21 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses
wherein the registration is required prior to transmitting the transaction. (see claim 17 of Boynton’s ‘531).
For claim 22 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses the registration comprises authenticating a received username and password by the intermediary server to a user database. (see claim 18 of Boynton’s ‘531).
For claim 23 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses wherein at least a portion of the transaction is transmitted over a first connection between the computer and the intermediary server. (see claim 13 of Boynton ‘476)
	For claim 24 of the instant application, Boynton ‘ 531 as modified above discloses everything claimed (see claim 11), in addition Boynton ‘476 further discloses wherein the intermediary server is configured for: negotiating a second security association with the mobile device; and re-encrypting at least the portion of the transaction using the second security association. (see claims 13 and 22 of Boynton ‘476)

Claims 25-38 are computer (apparatus) claims that are substantially equivalent to method claims 11-24. Therefore, claims 25-38 are rejected by a similar rationale.

Claim 39 is a non-transitory computer-readable storage medium claim that is substantially equivalent to method claim 11. Therefore, claim 39 is rejected by a similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437